TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             NO. 03-19-00901-CV


                              K. N. K., Appellant

                                       v.

          Texas Department of Family and Protective Services, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-19-000126, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             NO. 03-19-00927-CV



                              K. N. K., Appellant

                                       v.

          Texas Department of Family and Protective Services, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-18-000626, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                                  ORDER


PER CURIAM
               The reporter’s records in these appeals were originally due to be filed on

December 20, 2019.      By requests to this Court dated January 13, 2020, LaSonya Thomas

requested a second extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, LaSonya Thomas is hereby ordered

to file the reporter’s records in these cases on or before January 17, 2020. If the records are not

filed by that date, Thomas may be required to show cause why she should not be held in

contempt of court.

               It is ordered on January 14, 2020.



Before Justices Goodwin, Kelly, and Smith




                                                2